                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

In re:                                                      Case No. 15-60493
         DANNY MACK HENDERSON
         LINDA KAY HENDERSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Ray Hendren, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/19/2015.

         2) The plan was confirmed on 09/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/19/2019.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,465.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Receipts:

       Total paid by or on behalf of the debtor               $25,827.36
       Less amount refunded to debtor                            $530.76

NET RECEIPTS:                                                                                   $25,296.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,873.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,157.83
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,030.83

Attorney fees paid and disclosed by debtor:                  $427.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLTEL COMMUNICATIONS            Unsecured         503.00           NA              NA            0.00        0.00
ATHENS EMERGENCY MEDICAL         Unsecured      1,643.00            NA              NA            0.00        0.00
AUSTIN PATHOLOGY                 Unsecured         497.20           NA              NA            0.00        0.00
AUSTIN RADIOLOGICAL ASSOC        Unsecured      1,055.00            NA              NA            0.00        0.00
CAINE & WEINER                   Unsecured            NA            NA              NA            0.00        0.00
CAPIO PARTNERS                   Unsecured            NA            NA              NA            0.00        0.00
CARDIOVASCULAR SPECIALIST OF E   Unsecured      1,650.00            NA              NA            0.00        0.00
CARFINANCE CAPITAL               Unsecured            NA           0.00        3,962.84           0.00        0.00
CARFINANCE CAPITAL               Secured       16,836.00     16,962.84        13,000.00      9,556.96    1,609.29
CHARTER COMMUNICATIONS           Unsecured         190.88           NA              NA            0.00        0.00
COUNTY OF HENDERSON              Secured        1,566.21         816.02          816.02        543.94      263.26
CREDIT SYSTEMS INTERNATIONAL I   Unsecured            NA            NA              NA            0.00        0.00
HARLEY-DAVIDSON CREDIT CORP      Secured        8,529.00       8,261.40        7,685.00      5,615.55    1,052.61
HARLEY-DAVIDSON CREDIT CORP      Unsecured            NA           0.00          576.40           0.00        0.00
IC SYSTEM INC                    Unsecured            NA            NA              NA            0.00        0.00
INTEGRITY SOLUTIONS              Unsecured            NA            NA              NA            0.00        0.00
LAKELAND MEDICAL ASSOC           Unsecured      1,223.00            NA              NA            0.00        0.00
MERCHANTS & PROFESSIONAL CR      Unsecured            NA            NA              NA            0.00        0.00
NPAS SOLUTIONS                   Unsecured            NA            NA              NA            0.00        0.00
PHYSICIANS EMERGENCY CARE        Unsecured         283.00           NA              NA            0.00        0.00
PINNACLE CREDIT SERVICES INC     Unsecured            NA            NA              NA            0.00        0.00
PROCOLLECT INC                   Unsecured            NA            NA              NA            0.00        0.00
PROGRESSIVE INSURANCE            Unsecured          75.00           NA              NA            0.00        0.00
RADIOLOGY ASSOCIATES OF NORTH    Unsecured         483.00           NA              NA            0.00        0.00
RESURGENT CAPITAL SERVICES       Unsecured      1,592.00       1,592.25        1,592.25           0.00        0.00
SPECIALIZED COLLECTION SYSTEMS   Unsecured            NA            NA              NA            0.00        0.00
TX EMERGENCY RM SERVICES PA      Unsecured         498.00           NA              NA            0.00        0.00
UNITY FIRST FEDERAL CREDIT UN    Secured       23,747.00     21,847.00        21,847.00           0.00        0.00
UNITY FIRST FEDERAL CREDIT UN    Secured        1,900.00       1,900.00        1,900.00      1,396.75      227.41
WORLD ACCEPTANCE CORP            Unsecured      1,645.00       1,257.62        1,257.62           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $20,685.00         $15,172.51         $2,661.90
       All Other Secured                                 $24,563.02          $1,940.69           $490.67
 TOTAL SECURED:                                          $45,248.02         $17,113.20         $3,152.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,389.11                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,030.83
         Disbursements to Creditors                            $20,265.77

TOTAL DISBURSEMENTS :                                                                      $25,296.60


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/03/2019                             By:/s/ Ray Hendren
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
